 1   Tanya E. Moore. SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mails: tanya@@moorelawfirm.com;
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Gerardo Hernandez
 7                               UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9
10   GERARDO HERNANDEZ,                             )   Case No. 4:21-cv-01557-YGR
                                                    )
11                  Plaintiff,                      )   ORDER GRANTING NOTICE OF
                                                    )
            vs.                                     )   VOLUNTARY DISMISSAL OF ENTIRE
12                                                      ACTION
                                                    )
13   SUPREME AUTO CARE AND                          )
     TRANSMISSIONS INC. dba AAMCO OF                )
14   FREMONT; THORNTON LLC;                         )
                                                    )
15                                                  )
                    Defendants.                     )
16                                                  )
                                                    )
17                                                  )
                                                    )
18
            WHEREAS, Defendants have not filed an answer or motion for summary judgment;
19
            WHEREAS, Plaintiff and Defendants have settled the matter;
20
            WHEREAS, no counterclaim has been filed;
21
            Plaintiff hereby dismisses this action with prejudice in its entirety pursuant to Federal
22
     Rule of Civil Procedure 41(a)(1)(A)(i).
23
24
     Date: May 3, 2021                           MOORE LAW FIRM, P.C.
25
26                                               /s/ Tanya E. Moore
                                                 Tanya E. Moore
27                                               Attorney for Plaintiff,
                                                 Gerardo Hernandez
28
      PURSUANT TO NOTICE, IT IS SO ORDERED.
      The Clerk shall close the case.

      Date: May 10, 2021                                ____________________________________
                                                             Yvonne Gonzalez Rogers
                                                            United States District Judge
